DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 4/28/2022 has been entered.  Claim 1 has been amended.  Claim 7 has been cancelled.  No claims have been added.  Claims 1-6, 8, 10-12, and 15-20 are still pending in this application, with claim 1 being independent.
The objection to Claim 1 has been withdrawn in view of the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation, “a tilt wall, connected to the two opposite lateral sides of the support wall, and configured to form an included angle between the two opposite lateral sides of the tilt wall” in lines 4-6 of the claim (emphasis added).  For the purpose of examination, the Examiner has assumed that Applicant was intending to recite that the tilt wall forms an included angle between the two opposite lateral sides of the support wall rather than between two opposite sides of itself, and so the Examiner respectfully suggests amending it to be -- a tilt wall, connected to the two opposite lateral sides of the support wall, and configured to form an included angle between the two opposite lateral sides of the support [tilt] wall-- to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “a plurality of linear-aligned planar bulbs, disposed on the base’s surface” in line 4 of the claim renders the claim indefinite because it is unclear if the planar bulbs recited in Claim 17 are referring back to the same “planar bulb” previously defined in line 15 of Claim 1, or if the “planar bulbs” recited in Claim 17 are additional planar bulbs which are distinct from the planar bulb of Claim 1, rendering the scope of the claim unascertainable.
Further, while not contributing to indefiniteness, it is noted that Claim 17 recites the limitation “a base, disposed on the support wall” in line 3 of the claim. However, Claim 1 already recites that “the illuminating component comprises a base disposed on the support wall” in lines 14-15 of Claim 1.  Therefore, this limitation in line 3 of Claim 17 fails to further limit the subject matter of Claim 1 since Claim 1 already recites the exact same limitation presented verbatim as line 3 of Claim 17.
For the purpose of examination, the Examiner has assumed that the “planar bulb” of Claim 1 comprises “a plurality of linear-aligned planar bulbs” as recited in Claim 17. The Examiner respectfully suggests amending Claim 17 to recite --wherein the planar bulb 

Claim 20 recites the limitation “the lampshades” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --the lampshade 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 18, the claim recites the limitation “wherein the plurality of planar bulbs are linearly aligned along the support wall” in lines 1-2 of the claim. However, preceding Claim 17 already recites that the base is “disposed on the support wall” in line 3 thereof, which was previously recited in lines 14-15 of independent Claim 1, and Claim 17 also recites that the plurality of linear-aligned planar bulbs are “disposed on the base’s surface” in line 4 thereof. Since Claim 17 recites that the plurality of linear-aligned bulbs are disposed on the base’s surface, and Claims 1 and 17 recite that the base is disposed on the support wall, the surface of the base which contains the plurality of linearly aligned planar bulbs must be aligned along the support wall, along with the linearly aligned planar bulbs themselves. Therefore, Claim 17 already recites that the planar bulbs are linearly aligned along the support wall, and so Claim 18 fails to further limit the subject matter of Claim 17.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2021/0116080, previously cited on the PTO-892 form accompanying the Final Rejection mailed 11/29/2021).
Regarding claim 1, Tan teaches a strip lamp (linear luminaire, see Figs. 1-4; Abstract; para. [0002], [0015]), comprising a body (housing body 100; see Figs. 1-4; para. [0015]-[0016], [0019], [0022], [0028]-[0031]), comprising a support wall (second connecting plate 160 which directly supports the light-emitting module 500; see Figs. 3-4; para. [0015]-[0017], [0030]); and a tilt wall, connected to the two opposite lateral sides of the support wall, and configured to form an included angle between the two opposite lateral sides of the support wall (second lining walls 150 define tilt walls which are connected to both opposing lateral sides of the support wall 160 at symmetrical angles relative to the support wall; see Figs. 3-4; par. [0030]); a lampshade, detachably engaged with the body, and detachably connected to both of the two opposite lateral sides of the tilt wall (face casing 300 which is transparent and used for light transmission; see Figs. 1, 3-4; para. [0015]-[0017], [0019], [0021], [0024]-[0027]); an illuminating component, installed on the support wall to face against an inner surface of the lampshade (light-emitting module 500; see Figs. 3-4; para. [0017]-[0018], [0020]-[0023], [0026]), wherein an illumination span angle of the illuminating component is smaller than or equal to an included angle of the tilt wall (as shown in Fig. 3); and a holder, detachably engaged with the body, and configured to load the illuminating component (back plate 400 is attached to an underside of the body 100 at bottom groove 120 to close off access to a driving cavity 900 containing driving module 600 which drives the illuminating component 500, the back plate defining a holder which is used for installing the linear luminaire; see Figs. 2-4; para. [0015]-[0016], [0018]), wherein the illuminating component comprises a base disposed on the support wall and a planar bulb disposed on a surface of the base (the illuminating component 500 comprises a circuit board having a plurality of unlabeled light sources linearly aligned along a central longitudinal axis of the illuminating component; see Figs. 3-4; para. [0017]-[0018], [0020]), wherein the support wall comprises a groove, wherein the groove comprises two openings respectively disposed at the two lateral sides of the support wall (the support wall 160 comprises a sliding groove having two openings defined on the opposite lateral sides of the support wall where the tilt walls 150 connect to the support wall, to define a groove for securing the illuminating component 500 by sliding the illuminating component into the groove; see Figs. 3-4; para. [0015]-[0017], [0021]-[0023], [0030]), wherein the base is further configured to engage with the groove via a tongue-and-groove fit or a snap-in fit (the base of the illuminating component 500 is slid into the groove defined by the support wall 160 and the tilt walls 150; see Figs. 3-4; para. [0021]-[0023]), wherein the groove further comprises two mutually-opposite-faced recesses (as shown in Fig. 3), wherein the strip lamp further comprises a tongue, disposed at an intersection of the support wall and the tilt wall (see annotated Fig. 3 on pg. 9 of the instant Office Action), and wherein each of the recesses is formed between a corresponding tongue and the support wall (as shown in Fig. 3).

    PNG
    media_image1.png
    654
    713
    media_image1.png
    Greyscale

Fig. 3 of Tan (US 2021/0116080), annotated to illustrated tongues disposed at the intersection between the support wall 160 and the tilt walls 150.

However, the teachings of Tan fail to specifically disclose the illuminating components illuminating span angle is substantially ranged between 115° and 125°.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by adjusting the illuminating component’s illuminating span angle to be between 115° and 125°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233.  In this case, modifying the known strip lamp of Tan by adjusting the illuminating component’s illuminating span angle to be between 115° and 125° or within any other suitable angular range would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to adjust the size of the light pattern emitted by the strip lamp.

Regarding claim 2, Tan teaches wherein both the body 100 and the lampshade 300 are strip-shaped (see Figs. 1, 3-4; para. [0015]-[0017]).

Regarding claim 3, Tan teaches wherein the support wall is connected to the tilt wall in an integral manner (the tilt walls 150 are integrally connected to the support wall 160; see Figs. 3-4; par. [0030]).

Regarding claim 4, Tan teaches wherein the lampshade comprises a transparent material (the lampshade 300 includes a transparent plate; see Figs. 3-4; para. [0026]-[0027]).

Regarding claim 6, Tan teaches the strip lamp further comprising a terminal cap, configured to cap a lateral opening of the lampshade (end caps 200; see Figs. 1-2, 4; para. [0015]-[0018], [0022], [0024], [0028], [0031], [0033], [0035]).

However, regarding claim 8, the teachings of Tan fail to specifically disclose the illuminating component’s illuminating span angle is approximately 120°.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by adjusting the illuminating component’s illuminating span angle to be approximately 120°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, modifying the known strip lamp of Tan by adjusting the illuminating component’s illuminating span angle to be approximately 120° or any other suitable angle would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to adjust the size of the light pattern emitted by the strip lamp.

Regarding claim 11, Tan teaches wherein the base is strip-shaped (see Figs. 3-4; par. [0017]).

Regarding claim 15, Tan teaches wherein the base is further configured to be pushed into the groove via the groove’s openings for entering into the groove (the base of the illuminating component 500 is pushed into the openings on each side of the groove to be slid into the groove; see Figs. 3-4; para. [0015]-[0017], [0021]-[0023], [0030]).

Regarding claim 16, Tan teaches wherein the tilt wall is symmetrically disposed around the support wall’s two opposite lateral sides (the tilt walls 150 are disposed symmetrically on both opposing sides of the support wall 160; see Figs. 3-4; par. [0030]).

Regarding claim 17, Tan teaches wherein the illuminating component comprises a base, disposed on the support wall (the illuminating component 500 comprises a circuit board having a plurality of unlabeled light sources linearly aligned along a central longitudinal axis of the illuminating component; see Figs. 3-4; para. [0017]-[0018], [0020]); and a plurality of linear-aligned planar bulbs, disposed on the base’s surface, and separated in substantially equal distances (the illuminating component 500 comprises a circuit board having a plurality of unlabeled light sources linearly aligned along a central longitudinal axis of the illuminating component; see Figs. 3-4; para. [0017]-[0018], [0020]).

Regarding claim 18, Tan teaches wherein the plurality of planar bulbs are linearly aligned along the support wall (the illuminating component 500 comprises a circuit board having a plurality of unlabeled light sources linearly aligned along a central longitudinal axis of the illuminating component; see Figs. 3-4; para. [0017]-[0018], [0020]).

Regarding claim 19, Tan teaches wherein the plurality of planar bulbs are linearly aligned along a center line of the support wall (the illuminating component 500 comprises a circuit board having a plurality of unlabeled light sources linearly aligned along a central longitudinal axis of the illuminating component; see Figs. 3-4; para. [0017]-[0018], [0020]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2021/0116080) in view of Su (US 2013/0314917). The teachings of Tan have been discussed above.
However, regarding claim 5, the teachings of Tan fail to disclose or fairly suggest the lampshade is half-cylinder-shaped.
Su teaches a strip lamp (lamp housing 50; see Figs. 4-6; par. [0027]), comprising a body (housing base 51; see Figs. 4-6; para. [0027]-[0031]), comprising a support wall (fixing portion 512; see Figs. 5-6; para. [0027], [0029]-[0031]); and a tilt wall, connected to two opposite lateral sides of the support wall, and configured to form an included angle between two opposite lateral sides of the tilt wall (two inner walls extend from an upper side of the support wall 512 on opposite sides thereof at an angle to define tilt walls which terminate at latch portions 513; see Figs. 5-6; para. [0027], [0029]; see annotated Fig. 6 on pg. 15 of the instant Office Action); a lampshade, detachably engaged with the body, and detachably connected to both of the two opposite lateral sides of the tilt wall (diffuser 52; see Figs. 4-6; para. [0027]-[0028]); an illuminating component, installed on the support wall to face against an inner surface of the lampshade (light source module 60 which comprises a circuit board 61 having a plurality of light emitting elements 62 thereon; see Figs. 5-6; para. [0029]-[0031]), wherein an illuminating span angle of the illuminating component is smaller than or equal to an included angle of the tilt wall (as shown in Figs. 5-6); and a holder, detachably engaged with the body, and configured to load the illuminating component (the fixture to which the strip lamp 50 is mounted via two plugs 30 detachably attached to the body 51 at opposing ends thereof to load the illuminating component 60 and the rest of the strip lamp defines a holder; see Figs. 1, 4; para. [0005], [0007]; the Examiner notes that the plugs 30 and external fixture used in the Prior Art embodiment of Figs. 1-3 of Su are the same as those used in the Figs. 4-6 embodiment of Su), wherein the illuminating component comprises a base disposed on the support wall (circuit board 61; see Figs. 5-6; para. [0029]-[0031]) and a planar bulb disposed on a surface of the base (plurality of light emitting elements 62; see Figs. 5-6; par. [0029]), wherein the support wall comprises a groove, wherein the groove comprises two openings respectively disposed at two lateral sides of the support wall (holding space 511 defines a groove which comprises two openings disposed on two opposing lateral sides of the support wall 512 corresponding to opposing longitudinal ends thereof; see Figs. 5-6; para. [0027], [0029]); wherein the base is further configured to engage with the groove via a tongue-and-groove fit or a snap-in fit (the base (circuit board 61) is inserted into the groove and positioned therein by a positioning member 53 which engages in a tongue-and-groove fit with the latch portions 513; see Figs. 5-6; para. [0029], [0031]), wherein the groove further comprises two mutually-opposite-faced recesses (the groove 511 comprises two recesses on opposite sides of the support wall 512 in the space beneath latch portions 513; see Figs. 5-6; para. [0027], [0029]); wherein the strip lamp further comprises a tongue, disposed on the tilt wall (latch portions 513; see Figs. 5-6; para. [0027], [0029]); and wherein each of the recesses is formed between a corresponding tongue and the support wall (see Figs. 5-6; para. [0027], [0029]); wherein the lampshade 52 is half-cylinder-shaped (as shown in Figs. 4-6).

    PNG
    media_image2.png
    532
    706
    media_image2.png
    Greyscale

Fig. 6 of Su (US 2013/0314917), annotated to show the tilt wall structure.

Therefore, in view of Su, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by forming the lampshade to have a half-cylinder shape. One would have been motivated to modify the known strip lamp of Tan by forming the lampshade to have a half-cylinder shape, as taught by Su, in order to increase the angle of light transmitted through the lampshade to be emitted by the strip lamp.

However, regarding claim 20, the teachings of Tan fail to disclose or fairly suggest the lampshade further comprises a plurality of hooks, disposed at opposite sides of the lampshade; wherein the tilt wall further comprises an indentation, disposed at an external side of the tilt wall for detachably engaging a corresponding hook out of the plurality of hooks.
Su teaches wherein the lampshade further comprises a plurality of hooks, disposed at opposite sides of the lampshade (latch strips 521 are provided on opposite sides of the lampshade 52; see Figs. 5-6; par. [0028]); wherein the tilt wall further comprises an indentation, disposed at an external side of the tilt wall for detachably engaging a corresponding hook out of the plurality of hooks (latch slots 515 are formed by indentations on opposing external sides of the tilt walls to engaged a corresponding hook 521 and secure the lampshade 52 to the body 51; see Figs. 5-6; par. [0028]).
Therefore, in view of Su, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by forming on the lampshade a plurality of hooks disposed at opposite ends of the lampshade, and forming an indentation at an external side of the tilt wall for detachably engaging a corresponding hook of the plurality of hooks. One would have been motivated to modify the known strip lamp of Tan by forming on the lampshade a plurality of hooks disposed at opposite ends of the lampshade, and forming an indentation at an external side of the tilt wall for detachably engaging a corresponding hook of the plurality of hooks, as taught by Su, in order to provide a more secure connection between the lampshade and the tilt walls.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2021/0116080) in view of Spinelli (US 2016/0025277). The teachings of Tan have been discussed above.
However, regarding claim 10, the teachings of Tan fail to specifically disclose the base comprises a metal material.
Spinelli teaches a strip lamp (assembled LED lighting unit 1; see Figs. 1-5; para. [0024]-[0025]), comprising a body (base 4; see Figs. 2-3, 5; para. [0025]-[0028]), comprising a support wall (the lower surface of groove 12 to which LED board 2 is mounted; see Figs. 2, 5; para. [0025]-[0026]); a lampshade, detachably engaged with the body (covering lens 13; see Figs. 3, 5; para. [0025]-[0026], [0029]); and an illuminating component, installed on the support wall to face against an inner surface of the lampshade (LED board 2 which has a plurality of LED receptacles 5 mounted thereon together constitute an illuminating component; see Figs. 1, 3-5; para. [0025]-[0027]); wherein the illuminating component comprises a base, disposed on the support wall (LED board 2; see Figs. 1, 3-5; para. [0025]-[0027]); and a planar bulb, disposed on a surface of the base (LED receptacles 5; see Figs. 1, 3-5; para. [0025]-[0027]), wherein the base comprises a metal material (the base 2 is preferably a metal core printed circuit board having a high thermal conductivity; see Figs. 1, 3-5; para. [0016], [0025], [0030]).
Therefore, in view of Spinelli, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by forming the base of a metal material. One would have been motivated to modify the known strip lamp of Tan by forming the base of a metal material, as taught by Spinelli, in order to improve heat dissipation in the lamp (see Spinelli, par. [0016] for the motivation).


However, regarding claim 12, the teachings of Tan fail to specifically disclose the planar bulb comprises a light-emitting diode (LED) unit.
Spinelli teaches wherein the planar bulb comprises a light-emitting diode (LED) unit (LED receptacles 5; see Figs. 1, 3-5; para. [0025]-[0027]).
Therefore, in view of Spinelli, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the strip lamp of Tan by selecting LED units as the planar bulbs. One would have been motivated to modify the known strip lamp of Tan by selecting LED units as the planar bulbs since LEDs are notoriously well-known and recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875